PER CURIAM.
Original proceeding. On October 2, 1969, a petition for writ of habeas corpus or other appropriate relief was filed with this Court. Thereafter the pertinent files of the district courts of Flathead and Custer counties were obtained and examined by the Court, and counsel was heard ex parte in oral argument before the Court on October 8, 1969, and the matter taken under advisement.
The Court now being advised in the premises, it is hereby ordered that the relief sought be denied. The proceeding is further ordered dismissed.